Detailed Action
Double Patenting
The nonstatutory double patenting rejection is summarized as follows:

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 2-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US 11,123,644 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and the application are claiming common subject matter, as follows:
apparatus comprising at least one processor configured to control an indication of a first fantasy team for an event
in which the first fantasy team includes a first plurality of members that each correspond to a respective participant in the event statistics and the first fantasy team
receiving an indication of an alteration to the first fantasy team that results in a second fantasy team
in which the second fantasy team includes a second plurality of members that each correspond to a respective participant in the event
determining, based on second statistics and the second fantasy team, a second expected performance value of the second fantasy team
presenting the first user with an indication of the second expected performance value receiving a third fantasy team from a second user, in which the third fantasy team includes a third plurality of members that each correspond to a respective participant in the event chosen by the second user
determining, based on statistics and the third fantasy team, a third expected performance value for the third fantasy team
presenting the second user with an indication of the third expected performance value 
determining a characteristic for a fantasy game involving the second fantasy team and the third fantasy team defined by the second expected performance value and the third expected performance value
forming the fantasy game defined by the characteristic and involving the second fantasy team and third fantasy team between the first user and the second user
determining an outcome of the fantasy game based on the characteristic and performance of the second and third pluralities of members
in which the characteristic includes a handicap
in which at least one member of the second plurality of members and the third plurality of members corresponds to the same first participant in the event
in which the statistics include a statistic related to past performance of participants in a given event
in which the first expected performance value, the second expected performance value, and the third expected performance value each include a respective numerical indicator of expected performance based upon statistics of participants
in which the first expected performance value, the second expected performance value, and the third expected performance value each include respective points expected to be earned in the fantasy game
in which the fantasy game includes respective wagers that the second fantasy team will outperform the first fantasy team over a period of time in view of the characteristic
in which determining the outcome of the fantasy game includes determining the outcome based on events in one or more games involving the second and third pluralities of members
which the at least one processor is configured to control receiving an indication of the performance of the second and third pluralities of members in the one or more games
in which each of the first expected performance value, the second expected performance value, and the third expected performance value includes a respective amount of points

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 134 S. Ct. 2347 (2014).
The claim(s) recite(s), inter alia,  
controlling an indication of a first fantasy team for an event
in which the first fantasy team includes a first plurality of members that each correspond to a respective participant in the event statistics and the first fantasy team
receiving an indication of an alteration to the first fantasy team that results in a second fantasy team
in which the second fantasy team includes a second plurality of members that each correspond to a respective participant in the event
determining, based on second statistics and the second fantasy team, a second expected performance value of the second fantasy team
presenting the first user with an indication of the second expected performance value receiving a third fantasy team from a second user, in which the third fantasy team includes a third plurality of members that each correspond to a respective participant in the event chosen by the second user
determining, based on statistics and the third fantasy team, a third expected performance value for the third fantasy team
presenting the second user with an indication of the third expected performance value 
determining a characteristic for a fantasy game involving the second fantasy team and the third fantasy team defined by the second expected performance value and the third expected performance value
forming the fantasy game defined by the characteristic and involving the second fantasy team and third fantasy team between the first user and the second user
determining an outcome of the fantasy game based on the characteristic and performance of the second and third pluralities of members
in which the characteristic includes a handicap
in which at least one member of the second plurality of members and the third plurality of members corresponds to the same first participant in the event
in which the statistics include a statistic related to past performance of participants in a given event
in which the first expected performance value, the second expected performance value, and the third expected performance value each include a respective numerical indicator of expected performance based upon statistics of participants
in which the first expected performance value, the second expected performance value, and the third expected performance value each include respective points expected to be earned in the fantasy game
in which the fantasy game includes respective wagers that the second fantasy team will outperform the first fantasy team over a period of time in view of the characteristic
in which determining the outcome of the fantasy game includes determining the outcome based on events in one or more games involving the second and third pluralities of members
receiving an indication of the performance of the second and third pluralities of members in the one or more games
in which each of the first expected performance value, the second expected performance value, and the third expected performance value includes a respective amount of points

Under the broadest reasonable interpretation, claims 2-13 cover performance of limitations in the mind.  A human—using their mind, pen and paper—is capable of controlling an indication of a first fantasy team for an event, in which the first fantasy team includes a first plurality of members that each correspond to a respective participant in the event statistics and the first fantasy team, receiving an indication of an alteration to the first fantasy team that results in a second fantasy team, in which the second fantasy team includes a second plurality of members that each correspond to a respective participant in the event, determining, based on second statistics and the second fantasy team, a second expected performance value of the second fantasy team, presenting the first user with an indication of the second expected performance value receiving a third fantasy team from a second user, in which the third fantasy team includes a third plurality of members that each correspond to a respective participant in the event chosen by the second user, determining, based on statistics and the third fantasy team, a third expected performance value for the third fantasy team, presenting the second user with an indication of the third expected performance value, determining a characteristic for a fantasy game involving the second fantasy team and the third fantasy team defined by the second expected performance value and the third expected performance value, forming the fantasy game defined by the characteristic and involving the second fantasy team and third fantasy team between the first user and the second user, determining an outcome of the fantasy game based on the characteristic and performance of the second and third pluralities of members, in which the characteristic includes a handicap, in which at least one member of the second plurality of members and the third plurality of members corresponds to the same first participant in the event, in which the statistics include a statistic related to past performance of participants in a given event, in which the first expected performance value, the second expected performance value, and the third expected performance value each include a respective numerical indicator of expected performance based upon statistics of participants, in which the first expected performance value, the second expected performance value, and the third expected performance value each include respective points expected to be earned in the fantasy game, in which the fantasy game includes respective wagers that the second fantasy team will outperform the first fantasy team over a period of time in view of the characteristic, in which determining the outcome of the fantasy game includes determining the outcome based on events in one or more games involving the second and third pluralities of members, receiving an indication of the performance of the second and third pluralities of members in the one or more games, in which each of the first expected performance value, the second expected performance value, and the third expected performance value includes a respective amount of points.  
The preceding steps amount to a series of arithmetic and bookkeeping operations that can be readily performed in the human mind with the use of a pen and paper.  Looking specially at the words “indication” and “presenting,” although the specification states “the indication may be received from a computing device,” there is nothing that would so limit “indication” and “presenting” as to exclude their implementation by other means, including paper and pen.
The abstract idea is not integrated into a practical application.  Claims 1 and 12 recite a “processor” and “computing device,” respectively.  These additional elements, when considered individually or in combination however, are not integrated into a practical application because:
 Processor and Computing device:  the devices are recited at high level of generality and specialized components and capabilities are not claimed. The specification states 
A "processor" means one or more microprocessors, central processing units (CPUs), computing devices, microcontrollers, digital signal processors, or like devices or any combination thereof, regardless of the architecture (e.g., chip-level multiprocessing/multi-core, RISC, CISC, Microprocessor without Interlocked Pipeline Stages, pipelining configuration, simultaneous multithreading).

Such computing components are typical and well known in the art, and can be considered to be generic. Accordingly, they do not qualify as significantly more than the abstract idea.


Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve Rowland whose telephone number is (469) 295-9129.  The examiner can normally be reached on Monday through Thursday, alternate Fridays, 8:30 am to 6:00 pm, Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail.  I understand that a copy of these communications will be made of record in the application file.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715